DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, Applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

a.	Group I, claims 1-13 and 16-20, drawn to a propylene resin composition.

b.	Group II, claims 14 and 15, drawn to a process of adhering parts.


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  The corresponding technical feature shared between Groups I and II is the propylene resin composition recited in claim 1. Dominguez et al., US 6,093,496 discloses a polypropylene resin composition comprising a polypropylene resin, the reaction product of a maleic anhydride modified polyolefin and a polyetheramine, and glass fibers (abstract, col. 1 lines 40-62, col. 2 lines 40-44). As an example of a polypropylene resin, Dominguez et al. discloses using AMOCO 1016 which is a homopolypropylene (i.e. comprises 100 wt% of propylene monomer units) (col. 4 lines 30-32).  The functionalized polypropylene is present in amounts of up to 30 wt% and the polyetheramine is present in amounts of up to 12 wt% (col. 3 lines 58-63).  The glass fibers are present in amount of up to 40 wt% (col. 11 lines 38-42).  Given that no additional components are required to be present in the resin composition, the Examiner calculates that the resin composition may comprise from 18 to just less than 100wt% of polypropylene.  As such, the range of amounts of polypropylene, functionalized polyolefin, polyetheramine, and glass fibers in the composition disclosed by Dominguez et al. overlap or encompass, and therefore render obvious, the ranges of amounts present in the shared technical feature.  Therefore, the invention disclosed by Dominguez is the same as the corresponding technical feature shared between groups I and II.  Since this corresponding special technical feature was known in the art at the time the invention was made it does not provide a contribution over the prior art and as such there is no unity of invention between Groups I and II.

Election of Species Requirement
This application also contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Should Applicant elect the invention of Group I for examination, Applicant is required to elect a single species from each of the following groups of species:

Species Election I
	i. 	component d) is of formula (i) (claim 2).
	ii. 	component d) is of formula (ii) (claim 2).
	iii. 	component d) is of formula (iii) (claim 2).
	iv. 	component d) is of formula (iv) (claim 2).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, Applicant must indicate which of these claims are readable on the elected invention or species.
Should Applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), Applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by Applicant, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The Examiner has required restriction between product or apparatus claims and process claims. Where Applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, Applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the Examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The Examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782